DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 6-7, 14-15 and 19-20 have been canceled and as such the rejection to the claims have been withdrawn as moot.  
Claims 1 and 17 have been amended to incorporate the allowable subject matter as indicated in the office action filed 2/28/2022, and are in condition for allowance.
Response to Arguments
Applicant's arguments filed 3/4/2022 regarding claim 9 have been fully considered but they are not persuasive.
Regarding claim 9, applicant argues that claim 9 has been amended such that the subject batter is drafted to include the limitations from previously filed claims 14 and 15 in non-contingent form (see page 12 of applicant’s correspondence filed 3/4/2022).  Examiner respectfully disagrees.  
Claim 9 recites in the relevant parts “configuring the smart card to generate the recommended revision for the monetary amount field to be: a maximum amount and/or a message indicating the account balance when the monetary amount is greater than the maximum amount, said maximum amount that is a threshold amount below the account balance; and a message indicating the account balance when the monetary amount field is blank” (emphasis added).  The claim continues to recite the limitation in a contingent form.  In other words, the limitations directed to the recommended revision are only required when the monetary amount is 
configuring the smart card to generate the recommended revision for the monetary amount field to be a message indicating the account balance when the monetary amount is greater than the maximum amount, said maximum amount that is a threshold amount below the account balance (the recommended revision for a “maximum” amount is not required, because the limitation recites “and/or”); and 
configuring the smart card to generate the recommended revision for the monetary amount field to be a message indicating the account balance when the monetary amount field is left blank.
The amendment merely restates the contingent limitations in an alternate format.   In other words, the smart card generates the stated recommended revisions when the monetary amount is greater than the maximum amount, or when the monetary amount field is left blank. The limitation does not require either limitation if these contingencies are not met (e.g. when the monetary amount is less than or equal to the maximum amount).  Accordingly, applicant’s arguments are not persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 10, the claim introduces “a wireless communication element” in lines 2-3 of the claim, but depends on claim 9 which already introduces “a wireless communication element” in line 26.  As such, the claim is indefinite as to whether two instances of wireless communication elements are required.
Regarding claim 11, the claim introduces “a wireless communication element” in line 3 of the claim, but depends on claim 9 which already introduces “a wireless communication element” in line 26.  As such, the claim is indefinite as to whether two instances of wireless communication elements are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 10,552,525 B1) in view of Lunati (US 2005/0283726 A1) and in further view of Lesner et al. (US 10,229,100 B1), Hendrick (US 2017/0289127 A1) and Chen (US 2018/0096324 A1).
Regarding claim 9, Allison discloses: 
An (Fig. 1 and Col. 3, line 53 to Col. 4, line 17 of Allison: form templating computing system 100 associated with facilitating online transactions, business platforms, and payment platforms; Col. 4, lines 36-59: user devices including wireless computing devices; See Fig. 8A showing real estate sales contract) said method executed via computer-executable instructions that are stored in a non-transitory memory of a [device] and run on a microprocessor embedded in the [device], (Col. 4, lines 36-59 of Allison: user devices including wireless computing devices, such as PDA or mobile telephone; Col. 5, lines 28-36: applications implemented as executable computer program instructions stored on memory and executed by a processor to provide operations for user devices; )the method comprising:
Capturing, (Fig. 4B and Col. 8, lines 5-29 of Allison: electronically scan form with handwritten data; Also Fig. 6 and Col. 8, line 57 to Col. 9, line 13: electronically scanned image or image file of electronic form, comprising a plurality of user input elements)
Processing the image of the document via an image processing module and/or a text processing module; (Col. 8, lines 5-29 of Allison: hand written data interpreted and presented in typeface or as image)
Computing, for one or more of the fields, a recommended input (Col. 9, lines 29-47 of Allison: once user supplies data for one instance of user input field, remaining fields can be populated as well);


Display an [device], (Col. 5, lines 12-27 of Allison: user device including display for presenting user interface; Col. 8, lines 20-24: handwritten form data presented in typeset; Col. 9, lines 28-46: automatically populate the other instances once the first field is populated; Figs. 8F and 9 show user interface, including field filled with data displayed upon form)
	Wherein: the one or more fields comprises: a name field; an account number field; a date field; an address field; a monetary amount field; and/or a signature field; and (Fig. 6 of Allison: signature and address fields; Also Col. 9, lines 28-45: home address field)
	


Allison does not explicitly disclose comparing the recommended input with actual input, and when the recommended input is more than a threshold difference apart from the actual input, generate a recommended revision.
Lunati discloses: 
Comparing, for the one or more fields, the recommended input with an actual input; (Par. 22 of Lunati: user enters text and requests error check; Par. 23: once spell checking is engaged, the routine begins checking for errors in the text message (Step 106) against a reference file (Step 108) which can constitute a user-selected or automatically-selected dictionary)
When the recommended input is more than a threshold difference apart from the actual input, generate a recommended revision (Par. 23 of Lunati: When an error is found, the error checking routine creates a correction file from the user's original text message; Par. 28: words identified as having incorrect spelling – i.e. threshold is at least one letter difference from correct spelling); and
Displaying an image of the document on the display screen, said image comprising the image of the document augmented with the recommended revisions (Par. 29 of Lunati: When the user chooses his correction option from those displayed, the display automatically changes back to standard HTML text so that the affected word will not disrupt the overall look of the page; Figs. 6-9 and Paras. 30-32: correction options shown for correcting misspelled word, e.g. “colection" identified as misspelled with listed suggestions in pop-up window, and user selects to change, where interface then displays corrected word “collection” in field as shown in Fig. 9)
Allison, by further including the technique for comparing input to data for providing suggested changes to image data as provided by Lunati, using known electronic interfacing and programming techniques.  The modification results in an improved user interface for filling form data by ensuring entries meet certain data requirements and providing better feedback, and improved automation for faster implementation, for the correcting any issues with typographical or other errors on the form.  
Allison does not explicitly disclose use of augmented reality.  
Lesner discloses: 
An augmented reality (AR)-assisted method for securely and accurately revising and/or submitting sensitive documents, (Abstract of Lesner: augmented reality fill-form assistance to a user, including receiving image data related to an image of a paper form to be filled out by the user, matching the image data to known form data stored in a database, and generating augmented image data by populating data fields of the image data with appropriate user attribute data entries; Note Col. 1, lines 4-16 discusses forms in services such as government offices, banks, hospitals, etc.)
Capturing, via the camera, an image of a document, said document comprising a plurality of fields; (Col. 8, line 53 to Col. 9, line 2 of Lesner: user can capture an image of the paper form, which includes fields that request types of information, for example with the camera of a smart phone or a tablet computer, and provide the image data 117 related to the image of the paper form to the form-fill assistance system 111)
Displaying an AR image of the document on the display screen, said AR image comprising the image of the document augmented with the recommended revisions (Col. 9, lines 17-37 of Lesner: analytics module retrieves known form data 126, compares image data 117 and field data 125 to known form data, compares the image data to known form data to match image data to paper form, and retrieves from data base of known form data 126 the type of data requested in each data field of the image data, importing user attribute data 121 from data acquisition module and generates augmented reality image data 127 by filling in each data field of the image data; Col. 9, lines 38-40 further discloses the augmented image data provided to user as an image of the paper form augmented with the appropriate user attribute data entries)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, including the input checking provided by Lunati, by incorporating the technique of utilizing an augmented reality display of form data as provided by Lesner, using known electronic interfacing and programming techniques. The modification simply substitutes one known technique for displaying edited form information on display with another, yielding predictable results for providing an augmented reality display of the captured image data of a form with populated filed data.  Furthermore, the modification results in an improved user interface by allowing a more intuitive understanding for form information by using augmented reality which provides a more realistic layout of displayed data and for more versatile usage of the system in real-world context.  
Allison modified by Lunati and Lesner does not explicitly disclose the device as a smart card.
Hendrick discloses:
a non-transitory memory of a smart card (Abstract of Hendrick: smart card Fig. 2 and Par. 30 of Hendrik: memory chip 18) and a microprocessor embedded in a smart card; (Fig. 2 and Par. 30 of Hendrick: CPU 12)
A camera embedded in the smart card (Par. 5 of Hendrick: cards include build-in camera to capture image);
A wireless communication element with the smart card (Par. 8 of Hendrik: wireless transceiver connected to antennas in/on the cards; Claim 1: A smartcard that can connect wirelessly to a reader or to a computing device); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, including the input checking provided by Lunati, incorporating the technique of utilizing an augmented reality display of form data as provided by Lesner, by utilizing the technique of packaging the computer processing components within the computer architecture of a smart card as provided by Hendrik, using known electronic interfacing and programming techniques. The modification simply substitutes one type of computer processing architecture for another that fits within a smart card to obtain predictable results of utilizing the smaller architecture to perform the processing and displaying data.  Furthermore, the modification results in an improved image data processing system by making the entire system more portable and easier for use (i.e. easier to carry by a user).
Chen discloses: 
The method further comprises verifying a monetary amount in the monetary amount field, said verifying comprising: querying a central system, via a wireless communication element, for an account balance associated with the smart card; and (Par. 66 of Chen: server may query the available amount of money of an account of the instant messaging user, and verify whether an available amount of money is sufficient for paying the target amount of money required by the payment request; Note Par. 28: wireless telecommunication and Paras. 112-114 and 158: computing device including wireless data port, in distributed computing system, using wireless communication)
Configuring the smart card to generate the recommended revision for the monetary amount field to be: a maximum amount and/or a message indicating the account balance when the monetary amount is greater than the maximum amount, said maximum amount that is a threshold amount below the account balance; (The claim limitation is drafted as a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04(II)).  As such, the additional limitation is not required for the prior art to teach the claim) and a message indicating the account balance when the monetary amount field is blank (The claim limitation is drafted as a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04(II)).  As such, the additional limitation is not required for the prior art to teach the claim)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, including the input checking provided by Lunati, incorporating the technique of utilizing an augmented reality display of form data as provided by Lesner, including the technique of packaging the computer processing components within the computer architecture of a smart card as provided by Hendrik, by further providing a verification for a monetary transaction as provided by Chen, using known electronic interfacing and programming techniques.  The modification results in an improved transaction system by allowing for additional types of common transactions for improved versatility while also providing an additional check for valid interaction to better protect a user from input errors.
Regarding claim 10, the claim recites an additional limitation which is drafted as a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04(II)).  As such, the additional limitation of claim 10 is not required for the prior art to teach the claim. However, Allison further discloses:
A wireless communication element (Col. 4, lines 36-59 of Allison: user devices in communication with system 100 via wireless communication links)
Allison modified by Lunati further discloses: 
Wherein, when no recommended revisions are generated, the method further comprises submitting the document to a central system via a communication element (Par. 21 of Lunati: error check performed on client station; Par. 24: error checking routine repeats until entire text message is corrected and correction file is fully populated, where once corrections have been completed, the user can select a “send” button on their browser application to send the corrected text to the server for forwarding to intended message recipient; Par. 29 discloses use of touch screen on touch sensitive display panel for selecting a word of interest; Par. 32: By moving the mouse over the corrected word or selecting the corrected word by one of the other techniques described herein, the user can again access the suggestion control 170 listing options 180 and 182 for the user to correct, change, or edit the previously corrected word – see Fig. 9 which shows the interface 150 and the text field 160 after the user has selected a corrected spelling of the error from the suggestion control 170 of FIG. 8, such that the corrected word 166 "collection" has been selected from the option 180, and is now reformatted to show the now-corrected word; Par. 33: when “edit” button is selected, correction process stopped, and client’s browser sends the text with all modifications to the server)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, by further including the technique for comparing input to data for providing suggested changes to image data utilizing input controls as provided by Lunati, using known electronic interfacing and programming techniques.  The modification results in an improved user interface for filling form data by ensuring entries meet certain data requirements and providing better feedback, and 
Regarding claim 11, Allison further discloses: 
virtually creating a revised document that is based on the (Col. 4, lines 38-42 of Allison: network 132 can be wireless communication links; Col. 5, lines 12-27: user device including display for presenting user interface; Col. 8, lines 20-24: handwritten form data presented in typeset; Col. 9, lines 28-46: automatically populate the other instances once the first field is populated; Figs. 8F and 9 show user interface, including field filled with data displayed upon form)
and (Col. 5, lines 55-63 of Allison: users have software installed on user devices allowing them to communicate with application server 126 via network 132)
Allison modified by Lunati further discloses:
virtually creating a revised document, and submitting the revised document to the central system (Fig. 9 of Lunati shows the interface 150 and the text field 160 after the user has selected a corrected spelling of the error from the suggestion control 170 of FIG. 8; Par. 33: when “edit” button is selected, correction process stopped, and client’s browser sends the text with all modifications to the server)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, by further Lunati, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by providing further user controls over the data by utilizing well-known interface controls for easier usability and an increased customization of data processing a user’s needs.  
Lesner further discloses: 
virtually creating a revised document that is based on the AR image of the document, (Col. 1, line 54 to Col. 2, line 12 of Lesner: receive image data representing an image of a paper form to be filled out by the user, analyze the image data, retrieve personalized information related to the user, and present to the user augmented image data that includes data fields populated with the form requested information, e.g. a user of a system for providing augmented reality form-fill assistance can receive a paper form, position a camera of an electronic computing device to capture an image of the paper form, and view on a screen of the personal computing device an augmented image of the paper form that includes the requested information in the data fields of the form) and to submitting the revised document to a central system via a wireless communication element (Col. 2, lines 40-43 of Lesner: The system then adds in the actual data, where the user can electronically submit the augmented image data; Col. 6, lines 10-23: wireless network allowing communication between computing systems – see Fig. 1 showing connected computing environments)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system Allison, including the input checking provided by Lunati, by incorporating the technique of utilizing an augmented reality display of form data for electronic communication of data as provided by Lesner, using known electronic interfacing and programming techniques. The modification simply substitutes one known technique for displaying edited form information on display with another, yielding predictable results for providing an augmented reality display of the captured image data of a form with populated filed data.  Furthermore, the modification results in an improved user interface by allowing a more intuitive understanding for form information by using augmented reality which provides a more realistic layout of displayed data and for more versatile usage of the system in real-world context, while also providing easier communication of the information by allowing electronic submission of data from filled form rather than requiring additional user intervention.
Hendrick discloses: 
smart card is configured via the wireless communication element (Abstract of Hendrick: smart card; Par. 8: wireless transceiver connected to antennas in/on the cards; Claim 1: A smartcard that can connect wirelessly to a reader or to a computing device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, including the input checking provided by Lunati, incorporating the technique of utilizing an augmented reality display of form data as provided by Lesner, by utilizing the technique of packaging the computer processing components within the computer architecture of a smart card as provided by Hendrik, using known electronic interfacing and programming techniques. The modification 
Regarding claim 12, Allison further discloses: 
a microphone embedded in the [device] and/or a tactile sensor embedded in the [device], (Examiner notes tactile sensor includes a touch screen, as disclosed by par. 32 of applicant’s specification filed 6/9/2020; Col. 5, lines 12-27 of Allison: user device includes touch-sensitive screen, buttons or microphone)
Allison modified by Lunati further discloses: 
authorizing a revision of the document and/or a submission of the document via an input received by a microphone and/or a tactile sensor (Par. 32 of Lunati: By moving the mouse over the corrected word or selecting the corrected word by one of the other techniques described herein, the user can again access the suggestion control 170 listing options 180 and 182 for the user to correct, change, or edit the previously corrected word – see Fig. 9 which shows the interface 150 and the text field 160 after the user has selected a corrected spelling of the error from the suggestion control 170 of FIG. 8, such that the corrected word 166 "collection" has been selected from the option 180, and is now reformatted to show the now-corrected word; Also note Par. 29 discloses use of touch screen on touch sensitive display panel for selecting a word of interest
Also Par. 33: when “edit” button is selected, correction process stopped, and client’s browser sends the text with all modifications to the server)
Allison, by further including the technique for comparing input to data for providing suggested changes to image data with user controls, including sending data by command, as provided by Lunati, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by providing further user controls over the data by utilizing well-known interface controls for easier usability and an increased customization of data processing a user’s needs.  
Allison modified by Lunati, Lesner, and Hendrick further discloses: 
a microphone embedded in the smart card and/or a tactile sensor embedded in the smart card, (Par. 2 of Hendrick discloses smart data card with on-board nine-number numeric keypad)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, including the input checking provided by Lunati, incorporating the technique of utilizing an augmented reality display of form data as provided by Lesner, by utilizing the technique of packaging the computer processing components within the computer architecture of a smart card as provided by Hendrik, using known electronic interfacing and programming techniques. The modification simply substitutes one type of computer processing architecture for another that fits within a smart card to obtain predictable results of utilizing the smaller architecture to perform the processing and displaying data.  Furthermore, the modification results in an improved image data 
Regarding claim 13, Allison further discloses: 
Wherein the document comprises a personal bank check or a form to execute a transaction (Fig. 1 and Col. 3, line 53 to Col. 4, line 17 of Allison: form templating computing system 100 associated with facilitating online transactions, business platforms, and payment platforms; See Fig. 8A showing real estate sales contract)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 10,552,525 B1) in view of Lunati (US 2005/0283726 A1), Lesner et al. (US 10,229,100 B1) and Hendrick (US 2017/0289127 A1) and Chen (US 2018/0096324 A1) in further view of Bartholomew et al. (US 11,055,683 B1).
Regarding claim 16, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 16, Bartholomew discloses: 
Wherein the smart card comprises metal and/or plastic, and wherein the smart card has dimensions that conform to the ISO/IEC 7810 ID-1 standard, said dimensions being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters (Col. 3, lines 35-57 of Bartholomew: “In some embodiments, the transaction card may be dimensioned, but not limited to, in accordance with international standard ISO/IEC 7810, ID-1 format, which specifies dimensions of 85.60 mm (85.60×10−3 m) long by 53.98 mm (53.98×10-3 m) wide. In some embodiments, the transaction card may be dimensioned, but not limited to, in accordance with international standard ISO/IEC 7813 further specifies the thickness as 0.76 mm (0.76×10−3 m).” and further specifies the card may be made of plastic or metal)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the system and technique for a digital device processing an image data as provided by Allison, including the input checking provided by Lunati, incorporating the technique of utilizing an augmented reality display of form data as provided by Lesner, utilizing the technique of packaging the computer processing components within the computer architecture of a smart card as provided by Hendrik, and a verification for a monetary transaction as provided by Chen with the size parameters of a smart card as provided by Bartholomew, using known electronic interfacing and programming techniques. The modification merely applies a known technique for encasing computer processing components within a particular size of a smart card to a system within a smart card, ready for improvement to yield predictable results of using a standard smart card sizing standard.  Furthermore, the modification results in an improved image data processing system within a smart card by ensuring the card can fit in any location suitable for use with other smart cards, for greater usability and convenience. 
Allowable Subject Matter
Claims 1-5, 8 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 17, the claims are allowed for the same reasons as independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616                                                                                                                                                                                            (sig